


This INVESTMENT MANAGEMENT TRUST AGREEMENT (this “Agreement”) is made as of
February 14, 2008, by and between GHL Acquisition Corp. (the “Company”) and
American Stock Transfer & Trust Company (the “Trustee”). Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Registration Statement (as defined below).

WHEREAS, the Company’s Registration Statement on Form S-1 (No. 333-147722) (the
“Registration Statement”), for its initial public offering of securities (the
“IPO”) has been declared effective as of the date hereof by the Securities and
Exchange Commission (the “Effective Date”); and

WHEREAS, Banc of America Securities LLC is acting as the representative (the
“Representative”) of the underwriters in the IPO pursuant to an underwriting
agreement dated on or about the date hereof between the Company and the
Representative (the “Underwriting Agreement”); and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s amended and restated certificate of incorporation, upon execution of
this Agreement or as promptly thereafter as practicable, the Company shall
deliver to the Trustee an amount equal to the sum of (i) $392,000,000 of the net
proceeds of the IPO, including $16,351,500 in deferred underwriting compensation
(or $450,931,682 of the net proceeds, including $18,883,182 in deferred
underwriting compensation, if the over-allotment option is exercised in full)
and (ii) $8,000,000 of the proceeds from the Company’s issuance and sale in a
private placement of 8,000,000 warrants issued to its founding stockholder,
Greenhill & Co., Inc. for a total of $400,000,000 (or 458,931,682 if the
underwriters’ over-allotment option is exercised in full) to be deposited and
held in a trust account for the benefit of the Company and the holders of the
Company’s common stock, par value $0.001 per share, issued in the IPO (the
“Public Stockholders”). The amount to be delivered to the Trustee is referred to
herein as the “Property,” and the parties for whose benefit the Trustee shall
hold the Property are referred to together with the Company as the
“Beneficiaries”; and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $16,351,500 (or $18,883,182 if the underwriters’ over-allotment option is
exercised in full, subject to proportional adjustment pursuant to the
Underwriting Agreement if the underwriters’ over-allotment option is exercised
in part, but not in full, prior to its expiration as specified in a notice
pursuant to Paragraph 2(d) hereof), subject to reduction, as provided in the
Underwriting Agreement, by amounts paid to public stockholders who convert their
shares of common stock of the Company for cash, is attributable to deferred
underwriting commissions that will become payable by the Company to the
underwriters upon the consummation of an Initial Business Combination (the
“Deferred Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

 

1

 

--------------------------------------------------------------------------------






1. Agreements and Covenants of Trustee. The Trustee is hereby appointed to serve
as Trustee hereunder, and the Trustee hereby agrees to act as Trustee upon the
terms and conditions set forth herein. The Trustee hereby agrees and covenants
to:

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, in a segregated trust account (the “Trust Account”)
established by the Trustee at Wachovia Securities, LLC;

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c) In a timely manner, upon the written instruction of the Company, to invest
and reinvest the Property only in U.S. “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), with a maturity of 180 days or less, other than,
at the option of the Company, up to $5.0 million that may be invested in U.S.
‘‘government securities,’’ as defined under the Investment Company Act, with
remaining maturities at all times of more than six months and one day, or in
money market funds selected by the Company which invest principally in either
short-term securities issued or guaranteed by the United States having a rating
in the highest investment category granted thereby by a recognized credit rating
agency at the time of acquisition or tax exempt municipal bonds issued by
governmental entities located within the United States or otherwise meeting the
conditions under Rule 2a-7 under the Investment Company Act;

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e) Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Company and Trust Account;

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so; and

(h) Render to the Company and to such other person as the Company may instruct
monthly written statements of the activities of and amounts in the Trust Account
reflecting all receipts and disbursements of the Trust Account.

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

(a) Give all instructions to the Trustee hereunder in writing, signed on behalf
of the Company by a duly authorized executive officer of the Company. In
addition, except with respect to its duties under Paragraph 3, the Trustee shall
be entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;

 

 

--------------------------------------------------------------------------------






(b) Hold the Trustee harmless and indemnify the Trustee from and against any and
all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee’s gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this Paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Company shall have the
right to conduct and manage the defense against such Indemnified Claim, provided
that the Company shall obtain the consent of the Trustee with respect to the
selection of counsel, which consent shall not be unreasonably withheld. The
Company may not agree to settle any Indemnified Claim without the prior written
consent of the Trustee, which consent shall not be unreasonably withheld, unless
such settlement includes a full release of the Trustee with respect to such
Indemnification Claim. The Trustee may participate in such action with its own
counsel at its own expense;

(c) Pay the Trustee a fee of $3,000 for its services as Trustee at the
consummation of the IPO (separately and in addition to making payments to the
Trustee of a monthly fee of $1,000 for transfer agent services, of a one-time
fee of $2,500 for warrant agent services and a closing fee of $3,500 in
accordance with the terms of a separate fee letter to be delivered to the
Company on or about February 21, 2008, as subsequently amended from time to
time). The Company shall not be responsible for any other fees or charges of the
Trustee except as may be provided in Paragraph 2(b) hereof;

(d) Within five business days after the underwriters’ over-allotment option (or
any unexercised portion thereof) expires or is exercised in full, provide the
Trustee with a notice in writing (with a copy to the Representative) of the
total amount of the Deferred Discount, which shall in no event be less than
$16,351,500; and

(e) In connection with any vote of the Company’s stockholders on whether to
approve an Initial Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and tabulating stockholder votes (which firm may be the Trustee) verifying the
vote of the Company’s stockholders regarding such Initial Business Combination.

3. Liquidation and Distribution of Trust Account Property. The Trustee shall
commence liquidation of the Trust Account only upon receipt of, and only in
accordance with the terms of, a letter in form substantially similar to that
attached hereto as either Exhibit A or Exhibit B (a “Termination Letter”),
signed on behalf of the Company by a duly authorized executive officer of the
Company and affirmed by a duly authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and any other documents
referred to therein; provided, however, that the Trustee shall (i) from time to
time as may be necessary timely to pay any taxes incurred as a result of
interest or other income earned on the Property held in the Trust Account (or to
reimburse the Company for previous payments thereof), or to pay any franchise
taxes incurred by the Company, only upon receipt and in accordance with the
terms of a letter in form substantially similar to that attached hereto as
Exhibit C (a “Tax Disbursement Letter”), signed on behalf of the Company by a
duly authorized executive officer of the Company and copied to Authorized
Counsel, as evidenced

 

 

--------------------------------------------------------------------------------






by his or her countersignature thereto, distribute such funds to the person or
persons indicated on the Schedule of Tax Payments attached to the Tax
Disbursement Letter the amount or amounts that may be requested by the Company
with respect thereto only as directed in the Tax Disbursement Letter and any
other documents referred to therein, and (ii) from time to time, only upon
receipt and in accordance with the terms of a letter in form substantially
similar to that attached hereto as Exhibit D (a “Disbursement Letter”), signed
on behalf of the Company by a duly authorized executive officer of the Company
and copied to Authorized Counsel, as evidenced by his or her countersignature
thereto, distribute to the Company such amount as may be requested by the
Company for working capital requirements as directed in the Disbursement Letter
and the other documents referred to therein, provided, however, that the
aggregate amount distributed by the Trustee to the Company pursuant to this
Paragraph 3(ii) may not exceed the lesser of (y) the aggregate amount of
interest and any other income actually received or paid on amounts in the Trust
Account less an amount equal to estimated taxes that are or will be due on such
income at an assumed rate of 40% and (z) $4,000,000, subject to proportional
adjustment in the event that the size of the IPO is increased or the
underwriters’ over allotment option is exercised in full or in part). In
addition, if as of the date of a Termination Letter in form substantially
similar to that attached hereto as Exhibit B, should the Company have received
the full amount of its disbursements pursuant to the preceding sentence, and
should such funds be insufficient to cover the Company’s costs and expenses
incurred in connection with the adoption and implementation of its plan of
dissolution and its liquidation, to the extent that there is any interest
accrued in the Trust Account not required to be used to pay income taxes on
interest income earned on the Trust Account balance, the Company may request in
the Termination Letter that the Trustee release to it an additional amount of up
to $100,000 of such accrued interest to pay costs and expenses incurred in
connection with its dissolution and liquidation.

For purposes of this Agreement, “Authorized Counsel” shall mean, at any date,
the attorney retained and authorized by the Company to perform such functions.

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

(a) Take any action with respect to the Property, other than as directed in
Paragraphs 1 and 3 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property, unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(c) Change the investment of any Property, other than in compliance with
Paragraph 1(c);

(d) Refund any depreciation in principal of any Property;

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

 

--------------------------------------------------------------------------------






(f) The Company or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of its own best judgment, except for its gross negligence or willful misconduct.
The Trustee may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Trustee), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Trustee, in good faith, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

(h) Subject to the requirements of Paragraph 3 of this Agreement, pay any taxes
on behalf of the Trust Account to any governmental entity or taxing authority.

5. Termination. This Agreement shall terminate as follows:

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate (except with respect to
Paragraph 2(b)); provided, however, that, in the event that the Company does not
locate a successor trustee within 90 days of receipt of the resignation notice
from the Trustee, the Trustee may submit an application to have the Property
deposited with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever that arises due to any actions or omissions to act by any party after
such deposit; or

(b) This Agreement shall terminate, except with respect to Paragraph 2(b), on
the earlier to occur of such time that the Trustee has completed the liquidation
of the Trust Account in accordance with the provisions of Paragraph 3 hereof and
distributed the Property in accordance with the provisions of the Termination
Letter and the tenth anniversary hereof.

6. Miscellaneous.

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its

--------------------------------------------------------------------------------






authorized personnel. In executing funds transfers, the Trustee will rely upon
account numbers or other identifying numbers of a beneficiary, beneficiary’s
bank or intermediary bank, rather than names. The Trustee shall not be liable
for any loss, liability or expense resulting from any error in an account number
or other identifying number, provided it has accurately transmitted the numbers
provided.

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. It may be executed in several
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may be changed, waived, amended or modified only by a writing
signed by each of the parties hereto, provided, however, that no such amendment
or modification (other than to correct a typographical or similar technical
error) may be made to paragraphs 1, 2(e), 3, 4, 5, 6(c) or 6(g) or to Exhibits A
or B hereof without the consent of the Public Stockholders, it being the
specific intention of the parties hereto that each Public Stockholder is and
shall be a third-party beneficiary of this paragraph 6(c) with the same right
and power to enforce this paragraph 6(c) as either of the parties hereto, and
provided, further, that this Agreement may not be changed, waived, amended or
modified in such a manner as to adversely affect the right of the Underwriters
to receive the Deferred Discount as contemplated herein without the written
consent of the Representative. For purposes of this paragraph 6(c), the “consent
of the Public Stockholders” shall mean receipt by the Trustee of a certificate
from an entity certifying that (i) such entity regularly engages in the business
of serving as inspector of elections for companies whose securities are publicly
traded, and (ii) either (a) 70% of the Public Stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (the “DGCL”), have voted in favor of such
amendment or modification or (b) 70% of the Public Stockholders of record as of
a record date established in accordance with Section 213(b) of the DGCL have
delivered to such entity a signed writing approving such amendment or
modification. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction, for purposes of resolving any disputes
hereunder.

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

--------------------------------------------------------------------------------






if to the Trustee, to:

American Stock Transfer & Trust Company

59 Maiden Lane

Plaza Level

New York, NY 10038

Attn: Herb Lemmer, Vice President

Fax No.: (718) 331-1852

if to the Company, to:

GHL Acquisition Corp.

300 Park Avenue, 23rd Floor

New York, NY 10022

Attn: Secretary

Fax No.: (212) 389-1500

in either case with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attn: Deanna Kirkpatrick

Fax No.: (212) 450-3800

(f) No party hereto may assign this Agreement without the prior written consent
of the other, which consent shall not be unreasonably withheld.

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(h) The Trustee acknowledges and agrees that it is the specific intention of the
parties hereto that the Representative is and shall be a third-party beneficiary
of the provisions of this Agreement pertaining to the Deferred Discount
(including Section 6(c)) and the Trustee’s obligations under this Agreement with
respect thereto (but solely of those provisions and solely with respect to such
obligations of the Trustee) with the same right and power to enforce those
provisions as either of the parties hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, as Trustee



 

By: 


/s/ Herbert J. Lemmer

 

 

 

Name: Herbert J. Lemmer

 

 

 

Title: Vice President

 

 

 

GHL ACQUISITION CORP.



 

By: 


/s/ Ulrika Ekman

 

 

 

Name: Ulrika Ekman

 

 

 

Title: Secretary

[Signature page of Investment Management Trust Agreement]

--------------------------------------------------------------------------------






EXHIBIT A

[Letterhead of Company]

[Insert date]

American Stock Transfer

  & Trust Company

59 Maiden Lane

Plaza Level

New York, New York 10038

Attn: [_______________]

Re: Trust Account No. [                  ] Termination Letter

Ladies and Gentlemen:

Pursuant to Paragraph 3 of the Investment Management Trust Agreement between GHL
Acquisition Corp. (the “Company”) and American Stock Transfer & Trust Company
(the “Trustee”), dated as of February [13], 2008 (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with
                 to consummate an Initial Business Combination (as defined in
the Trust Agreement) on or about [insert date]. The Company shall notify you at
least 48 hours in advance of the actual date of the consummation of the Initial
Business Combination (the “Consummation Date”). Capitalized terms used but not
defined herein shall have the meanings given them in the Trust Agreement.

Pursuant to Paragraph 2(e) of the Trust Agreement, we are providing you with [an
affidavit] [a certificate] of                  verifying the vote of the
Company’s stockholders duly approving the Initial Business Combination in
accordance with the terms of the Company’s amended and restated certificate of
incorporation. The [affidavit] [certificate] includes the identities of the
Public Stockholders who voted against the Initial Business Combination and
properly exercised their conversion rights in connection therewith.

In accordance with the terms of the Trust Agreement, we hereby instruct you to
commence liquidation of the Trust Account so that on the Consummation Date, all
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct.

On the Consummation Date: (i) counsel for the Company shall deliver to you
written notification that the Initial Business Combination has been consummated,
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account other than the Deferred Discount
(the “Instruction Letter”) and (iii) the Representative shall deliver to you
written instructions for delivery of the Deferred Discount. You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of written notice from counsel and the Instruction
Letter, (a) to Public Stockholders who exercised their conversion rights in
connection with the Initial Business Combination, in an amount equal to their

 

 

A-1

 

--------------------------------------------------------------------------------






pro rata share of the amounts in the Trust Account as of two business days prior
to the Consummation Date (including the Deferred Discount and any income
actually received on the Trust Account balance and held in the Trust Account,
but less an amount equal to estimated taxes that are or will be due on such
income at an assumed rate of 40%); (b) to the Representative in an amount equal
to the Deferred Discount as so directed by them, and (c) the remainder in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company of the same, and the Company
shall direct you as to whether such funds should remain in the Trust Account and
be distributed after the Consummation Date to the Company or be distributed
immediately and the penalty incurred. Upon the distribution of all the funds in
the Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

In the event that the Initial Business Combination is not consummated on the
Consummation Date and we have not notified you on or before the Consummation
Date of a new date for consummation of the Initial Business Combination that is
to take place within three business days of the Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in Paragraph
1(c) of the Trust Agreement on the business day immediately following the
Consummation Date.

 

 

 

 

Very truly yours,

 

 

 

 

 

GHL ACQUISITION CORP.



 


By: 



 

 

 

[NAME]

 

 

 

[TITLE]

 

 

 

 

 

AFFIRMED:

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY



 




 

 

[NAME]

 

 

[TITLE]

 

 

A-2

 

--------------------------------------------------------------------------------






EXHIBIT B

[Letterhead of Company]

[Insert date]

American Stock Transfer

& Trust Company

59 Maiden Lane

Plaza Level

New York, New York 10038

Attn: Herb Lemmer, Vice President

Re: Trust Account No. [                  ] Termination Letter

Ladies and Gentlemen:

Pursuant to Paragraph 3 of the Investment Management Trust Agreement between GHL
Acquisition Corp. (the “Company”) and American Stock Transfer & Trust Company
dated as of February [13], 2008 (the “Trust Agreement”), this is to advise you
that the Company’s existence expired in accordance with the terms of its amended
and restated certificate of incorporation on [insert date] and the Company is
proceeding to dissolve and liquidate. Capitalized terms used but not defined
herein shall have the meanings given them in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize and
request that you[: (i) to the extent that there is any interest accrued in the
Trust Account not required to be used to pay income taxes on interest income
earned on the Trust Account balance in accordance with the Tax Disbursement
Letter included herewith, which provides a full accounting of Tax Payments (as
defined therein) made by the Company through the date of this letter but not yet
reimbursed by distributions from the Trust, release to us an amount of $______
(which amount shall not exceed $100,000) to pay costs and expenses incurred in
connection with its dissolution and liquidation; and (ii)] commence liquidation
of the Trust Account as part of the Company’s plan of dissolution and
distribution. In connection with this liquidation, you are hereby authorized to
establish a record date for the purposes of determining the stockholders of
record entitled to receive their per share portion of the Trust Account. The
record date shall be within ten days of the liquidation date, or as soon
thereafter as is practicable. You will notify the Company in writing as to when
all of the funds in the Trust Account will be available for immediate transfer
(the “Transfer Date”) in accordance with the terms of the Trust Agreement and
the amended and restated certificate of incorporation of the Company.

You shall commence distribution of such funds in accordance with the terms of
the Trust Agreement and the amended and restated certificate of incorporation of
the Company and you shall oversee the distribution of the funds.

 

 

B-1

 

--------------------------------------------------------------------------------






Upon the payment of all the funds in the Trust Account, the Trust Agreement
shall be terminated.

 

 

 

Very truly yours,

 

 

 

 

 

GHL ACQUISITION CORP.



 


By: 



 

 

 

[NAME]

 

 

 

[TITLE]

 

 

 

 

 

AFFIRMED:

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY



 




 

 

[NAME]

 

 

[TITLE]

 

 

B-2

 

--------------------------------------------------------------------------------






EXHIBIT C

[Letterhead of Company]

[Insert date]

American Stock Transfer

& Trust Company

59 Maiden Lane

Plaza Level

New York, New York 10038

Attn: [___________________]

Re: Trust Account No. [                  ] Tax Disbursement Letter

Ladies and Gentlemen:

Pursuant to the Investment Management Trust Agreement between GHL Acquisition
Corp. (the “Company”) and American Stock Transfer & Trust Company dated as of
February [13], 2008 (the “Trust Agreement”), this is to advise you that the
Trust Account, as defined in the Trust Agreement, has incurred a total of
$_____________________ in taxes (the “Tax Payments”) for the period from
________ __, 200__ to ________ __, 200__ (the “Tax Period”) as a result of
interest and other income earned on the Property, plus franchise taxes incurred
by the Company, as defined in the Trust Agreement, during the Tax Period.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
distribute from the Trust Account proceeds from the Property equal to the
aggregate Tax Payments on such dates, in such amounts and to such payees as
indicated on the Schedule of Tax Payments attached hereto as Schedule 1.

 

 

 

Very truly yours,

 

 

 

 

 

GHL ACQUISITION CORP.



 


By: 



 

 

 

[NAME]

 

 

 

[Title]

 

 

Authorized Counsel Signatory:

 

 

 


By: 



 

 



 

[NAME]

 

 

 

 

 

C-1

 

--------------------------------------------------------------------------------






SCHEDULE 1

SCHEDULE OF TAX PAYMENTS

 

[Payee]

 

 

Payment Date:

 

 

Amount:

 

 

Address:

 

 

 

 

 

 

 

 

[Payee]

 

 

Payment Date:

 

 

Amount:

 

 

Address:

 

 

 

 

 

 

 

 

[Payee]

 

 

Payment Date:

 

 

Amount:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

C-2

 

--------------------------------------------------------------------------------






EXHIBIT D

[Letterhead of Company]

[Insert date]

American Stock Transfer

& Trust Company

59 Maiden Lane

Plaza Level

New York, New York 10038

Attn: [___________________]

Re: Trust Account No. [                  ] Disbursement Letter

Ladies and Gentlemen:

Pursuant to Section 3(ii) of the Investment Management Trust Agreement between
GHL Acquisition Corp. (the “Company”) and American Stock Transfer & Trust
Company dated as of February [13], 2008 (the “Trust Agreement”), we hereby
authorize you to disburse from the Trust Account proceeds from the Property, as
defined in the Trust Agreement, equal to $_______________, to __________________
via wire transfer on ____________, 200_.

 

 

 

Very truly yours,

 

 

 

 

 

GHL ACQUISITION CORP.



 


By: 



 

 

 

[NAME]

 

 

 

[Title]

 

 

Authorized Counsel Signatory:

 

 

 


By: 



 

 



 

[NAME]

 

 

 

 

 

D-1

 

--------------------------------------------------------------------------------






EXHIBIT E

 

AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK

 

AUTHORIZED
TELEPHONE NUMBER(S)

 

 

 

Company:

 

 

 

 

 

GHL Acquisition Corp.
300 Park Avenue, 23rd Floor
New York, NY 10022

 

 

 

 

 

Attn: Harold J. Rodriguez, Jr., Treasurer

 

(212) 389-1516

Attn: John D. Liu, Chief Financial Officer

 

(212) 389-1507

 

 

 

Trustee:

 

 

 

 

 

American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10004

 

 

 

 

 

Attn: Herb Lemmer

 

(718) 921-8209

 

 

E-1

 

--------------------------------------------------------------------------------